Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities: 
 Claim 5, lines 1-2 recite “wherein each plunger arm including a braking member”. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “wherein each plunger arm includes a braking member”.    
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the biasing force" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 is similarly rejected by virtue of its dependency upon claim 10. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-6 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being antcipated by U.S. Publication No. 2013/0204198 to Burnell et al.
Regarding claim 1, Burnell et al. discloses an injection device (auto-injector 1) comprising: 
a housing assembly (housing 2) defining a pair of ramps (ramp portion of cam tracks 9.1 and 9.2, see Examiner’s annotated Fig. 3 below for clarification) and adapted to hold a medicament cartridge (cartridge of syringe 3), wherein the cartridge (cartridge of syringe 3) defines a container (interior of cartridge) for a medication (medicament M), has a first end adapted to receive a needle assembly (needle 4) and a piston (stopper 5) disposed opposite the needle assembly (needle 4) wherein, during use, advancement of the piston (stopper 5) within the cartridge (cartridge of syringe 3)  ejects medication from the needle assembly (needle 4) (see Figs. 9-12 and paragraph 62); 
a driver (plunger 10) operably coupled (via snap or screw; paragraph 64) with the piston (stopper 5) and adapted to advance the piston within the cartridge; 
a plunger having a pair of arms (arms 7.1 and 7.2), the plunger (arms 7.1 and 7.2) being moveable between a retracted position (shown in Fig. 9) and an advanced position (shown in Figs. 11-12) by a force (force from spring(s) 6) exerted on the plunger (arms 7.1 and 7.2), each of the arms being engageable with a respective one of the ramps (each arm 7.1 and 7.2 respectively engages a cam  9.1 and 9.2) whereby when the plunger (arms 7.1 and 7.2) is moved from the retracted position (shown in Fig. 9) to the advanced position (shown in Figs. 11-12), the movement of the arms (arms 7.1 and 7.2) is guided by the ramps (ramp portion of cam tracks 9.1 and 9.2, see Examiner’s annotated Fig. 3 below for clarification) and the plunger (arms 7.1 and 7.2) moves the driver (plunger 10) to thereby advance the piston (stopper 5) (see Figs. 9-12); and 
a braking mechanism including a braking member (either of cam follower 8.1 and 8.2) disposed on one of the arms (a first cam follower 8.1 is situated on arm 7.1 and a second cam follower 8.2 is situated on arm 7.2) and a braking track (each cam track 9.1 and 9.2 has a braking track portion that corresponds to one of cam followers 8.1 and 8.2, respectively, see Examiner’s annotated Fig. 3 below for clarification) disposed proximate (near/adjacent to) the ramp (either of ramp portion of cam tracks 9.1 and 9.2, see Examiner’s annotated Fig. 3 below for clarification) engaged by the one arm (arm 7.1 or 7.2, accordingly) wherein, when the force exerted on plunger (arms 7.1 and 7.2) exceeds a threshold value and causes the arms to flex (flex from the ramp portion of cam tracks 9.1 and 9.2 to the braking track portion of cam tracks 9.1 and 9.2), flexure of the arm (arms 7.1 and 7.2) engages the braking member (either of cam followers 8.1 and 8.2) with the braking track (the first cam follower 8.1 engages the braking track portion of cam track 9.1 and the second cam follower 8.2 engages the braking track portion of cam track 9.2; see Fig. 8, 11 and 12).

    PNG
    media_image1.png
    722
    567
    media_image1.png
    Greyscale

Regarding claim 2, Burnell et al. discloses the claimed invention as discussed above concerning claim 1, and Burnell et al. further discloses that the engagement of the braking member (either of cam followers 8.1 and 8.2) with the braking track (either of cam tracks 9.1 and 9.2 accordingly) increases the resistance of the plunger (arms 7.1 and 7.2) to the force being exerted thereon (paragraphs 63-64 and Figs. 11-12).
Regarding claim 4, Burnell et al. discloses the claimed invention as discussed above concerning claim 1, and Burnell et al. further discloses that the braking track (each cam track 9.1 and 9.2 has a braking track portion, see Examiner’s annotated Fig. 3 above for clarification) is offset from a path followed by the braking member (either of cam followers 8.1 and 8.2) when the arm (either arm 7.1 or 7.2, accordingly) is engaged with the ramp (ramp portion of cam tracks 9.1 and 9.2, see Examiner’s annotated Fig. 3 below for clarification).
Regarding claim 5, Burnell et al. discloses the claimed invention as discussed above concerning claim 1, and Burnell et al. further discloses that each plunger arm (arms 7.1 and 7.2) includes a braking member (a first cam follower 8.1 is situated on arm 7.1 and a second cam follower 8.2 is situated on arm 7.2) and the device includes a pair of braking tracks (each cam track 9.1 and 9.2 has a braking track portion that corresponds to one of cam followers 8.1 and 8.2, respectively, see Examiner’s annotated Fig. 3 above for clarification), each of the braking tracks being disposed proximate (near/adjacent to) a respective one of the ramps (ramp portion of cam tracks 9.1 and 9.2, see Examiner’s annotated Fig. 3 above for clarification) whereby, when the force (force of spring(s) 6) exerted on plunger (arms 7.1 and 7.2) exceeds a threshold value and causes the arms to flex, flexure of the arms engage the braking members with the braking tracks (the first cam follower 8.1 engages the braking track portion of cam track 9.1 and the second cam follower 8.2 engages the braking track portion of cam track 9.2; see Fig. 8, 11 and 12).
Regarding claim 6, Burnell et al. discloses the claimed invention as discussed above concerning claim 5, and Burnell et al. further discloses that the engagement of the braking member (cam follower 8.1 and 8.2) with the braking track (braking track portion that corresponds to one of cam followers 8.1 and 8.2, respectively, see Examiner’s annotated Fig. 3 above for clarification) increases the resistance of the plunger (arms 7.1 and 7.2) to the force being exerted thereon (by spring(s) 6) (Fig. 12).
Regarding claim 12, Burnell et al. discloses the claimed invention as discussed above concerning claim 1, and Burnell et al. further discloses that the cartridge contains medication (medicament M, see Figs. 3, and 9-12 and paragraph 62).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 7-8 is/are rejected under 35 U.S.C. 103 as being obvious over Burnell et al., in further view of U.S. Publication No. 2011/0034902 to Markussen. 
Regarding claims 3 and 7, Burnell et al. discloses the claimed invention as discussed above concerning claim 1, but Burnell et al. does not expressly state that the engagement of the braking member(s) with the braking track(s) generates an audible noise as the plunger advances.
Markussen teaches an injector having a braking track (second track 11) wherein the engagement of the braking member(s) (protruding part) with the braking track(s) (second track 11) generates an audible noise as the plunger advances (paragraphs 64 and 96). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the device of Burnell et al. such that the engagement of the braking member(s) with the braking track(s) generates an audible noise as the plunger advances, as taught or suggested by Markussen, in order to produce an audible click, thereby informing the user that the injection has been completed (paragraphs 64 and 96 of Markussen).
The modified device of Burnell et al., in further view of Markussen, will hereinafter be referred to as the modified device of Burnell et al. and Markussen. 
Regarding claim 8, the modified device of Burnell et al. and Markussen teaches the claimed invention as discussed above concerning claim 7, and Burnell et al. further teaches that the braking tracks (each cam track 9.1 and 9.2 has a braking track portion, see Examiner’s annotated Fig. 3 above for clarification) are offset from a path followed by a repsecitve one of the braking members (either of cam followers 8.1 and 8.2) when the arms (either arm 7.1 or 7.2, accordingly) are engaged with the ramps (ramp portion of cam tracks 9.1 and 9.2, see Examiner’s annotated Fig. 3 below for clarification).

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 13-16 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611. The examiner can normally be reached Monday-Friday, 10:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBER R STILES/Primary Examiner, Art Unit 3783